      Case 2:18-cv-00043 Document 92 Filed on 01/15/21 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                              UNITED STATES DISTRICT COURT                             January 15, 2021
                               SOUTHERN DISTRICT OF TEXAS                             Nathan Ochsner, Clerk
                                 CORPUS CHRISTI DIVISION

BELEN GONZALES, et al,                           §
                                                 §
         Plaintiffs,                             §
VS.                                              §   CIVIL ACTION NO. 2:18-CV-43
                                                 §
MATHIS INDEPENDENT SCHOOL                        §
DISTRICT,                                        §
                                                 §
         Defendant.                              §

                                             ORDER

       Before the Court are: (1) Plaintiffs’ Motion to Strike Defendant’s Answer (D.E. 57); (2)

Defendant Mathis Independent School District’s (MISD’s) Motion for Leave to File Answer

(D.E. 59), which is responsive to Plaintiff’s motion to strike; and (3) Plaintiff’s response (D.E.

65) to MISD’s motion for leave. The Court previously considered MISD’s affirmative defenses

challenging the Court’s jurisdiction and asserting its governmental immunity with respect to

Plaintiffs’ Texas Religious Freedom Restoration Act (TRFRA) claims and carried the motion to

strike with the case with respect to other claims and defenses. D.E. 61, p. 1, 7.

       For the reasons set out below, the Court GRANTS Plaintiffs’ motion to strike (D.E. 57)

and DENIES MISD’s motion for leave (D.E. 59).

                                          DISCUSSION

       Untimely.       Facts affecting the adjudication of the motions are largely undisputed.

Procedurally, MISD filed its amended answer (D.E. 38) over one year after the expiration of the

deadline for doing so—as that deadline is measured in relation to responding to Plaintiffs’

amended complaint (D.E. 8). MISD gives no reason for its late filing other than inadvertence.

And the amended answer was filed through the electronic filing system just prior to the


1/3
      Case 2:18-cv-00043 Document 92 Filed on 01/15/21 in TXSD Page 2 of 3




expiration of the deadline for amending pleadings under the Scheduling Order (D.E. 29).

However, MISD did not file its motion for leave until after the deadline expired and after

Plaintiffs filed their motion to strike. And while the discovery deadline had not yet passed, the

parties had already completed the depositions of major witnesses. D.E. 57, p. 4. Thus Plaintiffs

assert that they will be prejudiced by the consideration of any additional untimely defenses.

       Immunity. Plaintiffs identify three new affirmative defenses in the amended answer to

which they specifically object:    immunity, lack of jurisdiction, and limitations.     The sixth

affirmative defense is a conclusory assertion of unspecified immunity against Plaintiffs’ state law

claims. Plaintiffs’ only state law claims are based on the TRFRA. D.E. 8, ¶¶ 37-39. In ruling

on MISD’s appeal of the preliminary injunction orders in this case, the Fifth Circuit held that the

TRFRA waived governmental immunity as to C.G.’s TRFRA claim, eliminating that defense.

D.E. 90 (Gonzales v. Mathis ISD, No. 19-40776 (October 22, 2020)). The Fifth Circuit further

held that a separate jurisdictional defect precludes D.G’s reliance on the TRFRA.

       The Fifth Circuit’s rulings constitute law of the case and are binding on this Court.

Consequently, the only apparent assertion of immunity has been rejected as to C.G. and is moot

as to D.G. Therefore, assertion of the immunity defense would be futile, which is an established

basis for refusing an amended pleading. Foman v. Davis, 371 U.S. 178, 182 (1962).

       Jurisdiction.   The seventh affirmative defense is a conclusory assertion of lack of

jurisdiction with respect to Plaintiffs’ state law claims. The only jurisdictional argument MISD

presented is that, under the TRFRA, Plaintiffs were required to give 60-day presuit notice by

certified mail, return receipt requested. The Fifth Circuit’s opinion (D.E. 90) eliminated that

defense as to C.G. because the timing circumstances of his claims placed him in an exception to

the presuit notice requirement. However, the Fifth Circuit’s decision requires the Court to


2/3
      Case 2:18-cv-00043 Document 92 Filed on 01/15/21 in TXSD Page 3 of 3




dismiss D.G.’s TRFRA claim for lack of jurisdiction because his timing issues did not place him

within the same exception to the notice requirement.

       Again, under the law of the case doctrine, MISD’s only asserted jurisdictional defense

has been rejected as to C.G. and is dispositive of D.G.’s TRFRA claim. Either way, allowing

amendment would be futile at this juncture.

       Limitations. Like the other new affirmative defenses, MISD’s limitations defense is set

out in a single conclusory sentence in the amended answer. In its opinion, the Fifth Circuit was

concerned with the timing of this case as it affected jurisdiction. It determined that C.G.’s action

arose in December 2017, and that he filed this action on January 9, 2018. D.E. 90, p. 3.

Consequently, the maximum time that expired between accrual and filing was forty (40) days.

The Court is not aware of any statute of limitations that would preclude this type of action on the

basis of a less-than-forty-day limitations period and MISD has not specified one.

       As with the other affirmative defenses, the limitations defense is therefore futile.

                                         CONCLUSION

       For all of these reasons, the Court GRANTS Plaintiffs’ motion to strike (D.E. 57) and

DENIES MISD’s motion for leave (D.E. 59) as both untimely and as futile.

       ORDERED this 15th day of January, 2021.


                                                  ___________________________________
                                                  NELVA GONZALES RAMOS
                                                  UNITED STATES DISTRICT JUDGE




3/3
